Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Objection to the Specification
2.	Applicant is requested to update status of related applications cited in page 1 of the specification, i.e., providing patent numbers where appropriate.

3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.	

Non-Art Rejection
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5.	Claims 1-8, 10, 12, 14-21 and 23-24 are rejected under the judicially created doctrine of double patenting as being unpatentable over prior U.S. Patent No. 10,742,579.
	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

	Although the conflicting claims are not identical, they are not patentable distinct from each other because the patent claims comprise all limitations required in the present claims. The present claims are merely broader in scope than that of the patent claims.

7.	The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 4-8, 10, 14 and 24 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	The following language lacks proper antecedent basis:
	In claim 4, line 2, “the occurrence count”.
	In claim 5, line 2, “the occurrence count”.
	In claim 6, line 2, “the occurrence count”.
	In claim 8, line 2, “the occurrence count”.
	In claim 8, line 3, “the occurrence count”. It is not clear whether it refers to first instance of occurrence count or other occurrence count.
	In claim 10, line 1, “the occurrence count”.
	In claim 14, line 1, “the occurrence count”.
the occurrence count”.
	In claim 16, line 2, “the email occurrence counts”.
	The following language is vague and indefinite:
	In claim 24, line 7, “optionally displaying” the term optionally renders the claim indefinite because it is not clear whether the displaying limitation is part of the claim.


Art Rejections
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

10.	Claims 1-3, 15, 17-19, 21 and 23-24 are rejected under 35 U.S.C. 102(b) as being clearly anticipated by Ascher et al, International Publication No. WO 2004/061698.
	Per claim 1, Ascher discloses a computer implemented method of classifying information comprising:
a) receiving an electronic message (see par 0024);
b) breaking down the electronic message received into component parts (see par 0025);
c) extracting at least one selected object or at least one flow pattern from the component parts (par 0026);
d) combining and comparing the at least one selected object or the at least one flow pattern with objects or flow patterns observed in other electronic messages, in order to predict classification of the at least one selected object (see par 0032-0033).
	Per claim 2, Ascher teaches that the message is received from a stream (synchronous) source or offline (asynchronous) source (see par 0024).
	Per claim 3, Ascher teaches comparing occurrence count associated with at least one object (see par 0035).
	Per claim 15, Ascher teaches that electronic message is one of emails, IM, SMS, etc. (see par 0024). 
	Per claim 17-18, Ascher teaches identifying and storing a common feature/signature, i.e., whitelist address, among the messages and using the stored feature/signature to classify the message (see par 0036).
	Per claim 19, Acher teaches the message classification is used to identify the message as either desirable or undesireable (see par 0050).
	Per claim 21, Acher teaches applying classification process on every message (see par 0024).
	Per claim 23, Ascher discloses a computer implemented method of classifying information comprising:
a) receiving an electronic message from a stream source (see par 0024);
b) breaking down the electronic message received into component parts (see par 0025);
c) extracting at least one selected object or at least one flow pattern from the component parts (par 0026);
d) combining and comparing the at least one selected object or the at least one flow pattern with objects or flow patterns observed in other electronic messages, in order to predict classification of the at least one selected object (see par 0032-0033);
e) assigning a signature value (e.g., 1 or 0) to at least one selected object (par 0034);
f) comparing the signature value assigned to a database of signature values, e.g., thresholds, and assigning a class to the electronic message (par 0035);
g) placing the electronic message in the assigned class in substantially real time and repeating the process on the next electronic message (see par 0037).
	Claim 24 is similar in scope as that of claim 1. Ascher also teaches displaying/presenting message information on a user interface (see par 0038).
	

11.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


12.	Claims 4-8, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ascher, and further in view of Libbey, U.S. pat. Appl. Pub. No. 2004/0199597.
Per claims 4-8, 10 and 16, Ascher teachings are still applied as discussed in item 10 above. Ascher does not teach counting a number of messages sent from/to specific addresses over a period of time. However, Libbey discloses a method of identifying potential spam by counting the number of messages that have been sent from/to specific addresses over a period of time and determining if the count exceeds a predetermined limit (see Libbey, par 0014-0015). 
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ascher with Libbey teaching because it would have provided additional test in Ascher for identifying SPAM messages.
	Per claim 12, Libbey teaches period of time is hour or a day (see par 0015).
	Per claim 14, Libbey teaches that the occurrence count limit could be any applicable number (see par 0016).


13.	Claim 20 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ascher, and further in view of Oliver, U.S. pat. Appl. Pub. No. 2008/0097946.
	Ascher does not teach combining two counting approaches to determine the occurrence count. However, Oliver discloses a similar statistical message classifier wherein a statistical count is determined by combining two other count values (see Oliver, par 0024-0025).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ascher with Oliver teaching because it would have enabled deriving a statistical classifier based on two different features/parameters.
Conclusion
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Pappas, can be reached at 571-272-7646.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
01/18/22